BAKER, J.
Defendant has appealed from an order of the court directing the sheriff to sell, as perishable property, under the provisions of article 261 of the Code of Practice, a lot of horses, mules, cows, calves, and hogs, seized under a writ of attachment. Plaintiff has moved to dismiss the appeal, averring that, since it was taken, the district court has rendered judgment in his favor maintaining the attachment and ordering a sale of the 'property to satisfy the judgment. What purports to be a certified copy of the judgment is annexed to the motion to dismiss the appeal; but it appears that the judgment had not been executed and in fact was not final or exigible when the motion was filed. If the defendant has not appealed from the judgment, it is now exigible, and in consequence the appeal presents only a moot question.
It is ordered that this case be remanded to the district court to determine whether a final judgment, ordering a sale of the live stock seized under the writ of attachment, has become exigible.